        Case 1:16-cr-00809-VM Document 393 Filed 12/30/19 Page 1 of 2


JOHN M. BURKE
 Attorney at Law                                        26 Court Street - Suite 2805
                                                        Brooklyn, New York 11242
                                                         Tel: (718) 875-3707
                                                         Fax: (718) 875-0053


                                                         December 28, 2019



Honorable Victor Marrero
United States District Court                   MOTION TO PRECLUDE
Southern District of New York                  LAY OPINION TESTIMONY
500 Pearl Street
New York, New York 10007

                           Re.: U.S. v. Charles Ventura
                                16 CR 809 (VM)

Dear Judge Marrero:

       Two state law enforcement officials were asked to view grainy surveillance
videos depicting three men walking and running on a dark rainy street in the Bronx
on the night of September 6, 2017. The videos were taken shortly after a shooting
at a nearby location. Two of the men were wearing hoodies and the third man had a
cloth covering his head. A Field Intelligence Officer with the Housing Bureau of the
N.Y.P.D. viewed the surveillance videos and claimed that one of the men appears to
be Charles Ventura. A parole officer assigned to supervise Charles Ventura also
reviewed the videos and stated that one of the men resembled Charles Ventura.

       Upon information and belief the Government intends to offer the testimony of
these two officers at trial. The defense moves to preclude this lay opinion testimony
from evidence. FRE 702. The jury will be able to view the surveillance videos and
the defendant of at trial. They will be able to make their own determination regarding
the identity of the men in the video. The officers in questions would not be testifying
based upon their law enforcement expertise but rather as lay witnesses offering their
opinion regarding the men on the surveillance tape. See United States v. Calhoun,
544 F.2d 291, 295 (6th Cir. 1973) (testimony by lay witness acquainted with the
defendant identifying defendant as robber shown in bank surveillance photographs
:“teases the outer limits of Rule 702...., whether this testimony was ‘helpful’...is not
           Case 1:16-cr-00809-VM Document 393 Filed 12/30/19 Page 2 of 2


Honorable Victor Marrero                                          December 28, 2019
United States District Court                                      Page 2


at all clear”; testimony should have been excluded pursuant to Rule 403. The
“hunches” of these witnesses will not assist the trier and fact and will only seek to
prejudice the defendant at trial.

       In this instance the officers statements that one of the men in the video
“resembles” or “appears to be” Ventura are inconclusive and will only serve to
unfairly implicate Ventura in criminal activity.1 This opinion testimony is unreliable
and would only usurp the fact finding function of the jury. See 4 Weinstein’s Federal
Evidence §701.05 (2d ed 20049) (noting that Courts should be wary of opinion
testimony whose “sole function is to answer the same question that the trier of fact
is to consider in its deliberations”). United States v. Garcia, 413 F.3d 201 (2d Cir.
2010); United States v. Grinage, 390 F.3d 746 (2d Cir. 2004).

      Ventura contends that the officers’ hunches and opinions will not be helpful
to the jury, have limited probative value and should be excluded from evidence
because they are unduly prejudicial. FRE 403, 701.


                                                          Respectfully yours,

                                                          s/
JB/dw                                                     JOHN BURKE
                                                          Attorney for Charles Ventura

cc:    United States Attorney
       Southern District of New York
       One St. Andrew’s Plaza
       New York, New York 10007
       Attention: Jessica Fender, Esq., AUSA




       1
       The officers’ statements were set forth in the complaint filed against Ventura. 17 Mag
9351 pg.(3).
